Title: From Thomas Jefferson to John Banister, Jr., 16 August 1785
From: Jefferson, Thomas
To: Banister, John, Jr.



Dear Sir
Paris Aug. 16. 1785.

I have been favoured with yours of the 1st. inst. which relieved me from a great deal of anxiety, your former letter having mentioned that you found yourself worse at Lyons, and being quite uninformed afterwards. I suppose you to be now at Avignon, by the post mark, for you omitted to date the place from whence you wrote. Be so good as to favor me with your address that I may know how to direct my future letters to you. The exclusion of British factors from Boston, and the discouragements on that commerce is in a course of adoption by the principal towns of the other states. I am pleased to see every thing which tends to bring our merchants at short hand to the place where the objects of their commerce are first produced, and to send them to Great Britain only for those which she manufactures better and cheaper than any other country. The price of tobacco in London is very low indeed. It is considerably fallen here too. In your letter you say nothing to me of your health, on which however I pray you to inform me. The two Fitzhughs, Franks, and Williamos will leave this in a few days for America. I shall write by them to your father and construe to him your silence as to your health into a proof of it’s being good. I thank you kindly for your offers of service,  and make the same to you with great cordiality and am with much affection Dr. Sir Your friend & servant,

Th: Jefferson

